UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7050



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


WILLIAM IVON TURNER, a/k/a William Ivon Bush,

                Defendant - Appellant.



                            No. 07-7222



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


WILLIAM IVON TURNER, a/k/a William Ivon Bush,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, Chief District
Judge. (1:03-cr-00012-jpj; 7:06-cv-00198-jpj)


Submitted:   February 29, 2008            Decided:     March 7, 2008


Before WILKINSON, KING, and GREGORY, Circuit Judges.
Dismissed by unpublished per curiam opinion.


William Ivon Turner, Appellant Pro Se. Jennifer Rebecca Bockhorst,
OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              In these consolidated appeals, William Ivon Turner seeks

to appeal the district court’s orders denying relief on his 28

U.S.C.    §    2255   (2000)   motion   and   denying   his   motions   for

reconsideration.      The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.          28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.         Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).         We have

independently reviewed the record and conclude that Turner has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeals.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 DISMISSED




                                   - 3 -